DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	This office action is in response to Applicant's amendment filed on February 16, 2021. By the Amendment, claims 1 and 8 were amended. Claims 1-8 are currently pending.

EXAMINER’S AMENDMENT	
3. 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Charles Maurer on April 21, 2022.
	The application has been amended as follows:
	In the Claims:
Claims 9-20 are canceled.
   

				Allowable Subject Matter
4. 	Claims 1-8 are allowable over the prior art of record. 

				Reasons for Allowance
5.  	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a technique for receiving requests to schedule a meeting. The closest prior art of resembling applicant’s invention is Goldsmith (U.S. Patent Publication No. 2017/0372271) in view of Norton et al (US Patent Publication Application No. 2011/0184943)
The combination of Goldsmith and Norton fails to teach or suggest dynamically determine meeting parameters associated with the meeting based on the request and the user preferences; identify one or more meeting parameters that deviate from the request or the user preferences; transmit a notification indicating the one or more meeting parameters and store the meeting for the meeting room within the digital twin; and operate the equipment associated with the meeting room using the relationships between the plurality of entities within the digital twin to identify the equipment associated with the meeting room as recited in independent claim 7. 
 	The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible. The claims as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application.
	As per claim 2-8, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 1. Therefore, they are allowable for the same reason set forth above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					Conclusion
6.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Romain Jeanty whose telephone number is (571) 272-6732. The examiner can normally be reached on M-F 9AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Romain Jeanty/
Primary Examiner, Art Unit 3623